722 S.E.2d 207 (2012)
ASSOCIATE BEHAVIORAL SERVICES, INC., et al.
v.
SMITH, et al.
No. 544P11-1.
Supreme Court of North Carolina.
January 26, 2012.
Gregory Moore, Lumberton, for Associate Behavioral Services, Inc., et al.
R. Jonathan Charleston, Esq., for Smith, Shirley.
C. Martin Scott, II, Whiteville, for Smith, Jeanette, et al.
The following order has been entered on the motion filed on the 16th of December 2011 by Plaintiff for Notice of Appeal:
"Motion Dismissed ex Mero Motu by order of the Court in conference, this the 26th of January 2012."